Title: Decr. 26th. 1765 Thursday.
From: Adams, John
To: 


       At Home by the Fireside viewing with Pleasure, the falling Snow and the Prospect of a large one.
       Clarendon to Pym.
       The gallant Struggle in America, is founded in Principles so indisputable, in the moral Law, in the revealed Law of God, in the true Constitution of great Britain, and in the most apparent Welfare of the Nation as well as the People in America, that I must confess it rejoices my very Soul. For you know, that altho I was always of the Royal Party, and for avoiding Violence and Confusion, and was oftentimes transported by my Loyalty and Zeal for the nations Peace, to some Excesses, Yet I never defended the real Infringments on the Constitution. I was as heartily for rectifying all those Abuses, and for procuring still further security of Freedom as any of you. For my Education had been in the Law the Grounds of which were so rivited in me that no Temptation could make me swerve from them: Besides you very well remember the surprizing Anecdote relative to my father and me. That Scene will remain with indelible Impressions on my soul throughout Duration. I see the good old Gentleman even at this Distance of Time. I see in his aged venerable Countenance that ardent parental affection to me, that Zeal for the Laws of his Country, that fervent Love of his Country, and that exalted Piety to God and good Will to all Mankind, which constituted his Character. I was upon one of the Circuits, which lead me down to my native Country, and I went to pay a Vizit to my Aged Father. He gave me an Invitation to take a Walk with him in the Field.—Says he, my Son, I am very old and this will probably be the last Time I shall ever see your Face. Your Welfare is near my Heart. The Reputation you have gained, for Learning, Probity, Skill and Eloquence in your Profession will in all Probability call you to manage the great Concerns of this nation in Parliament, and to Council your King in some of the greatest Offices of State. Give me Leave to warn you, against that Ambition which I have often observed in Men of your Profession, which will sacrifice all to their own Advancement. And I charge you, on my Blessing, never to forget this Nation, but to stand by the Law, the Constitution, and the real Welfare and Freedom of this Nation vs. all Temptations, &c.—The Words were scarcely pronounced before his Zeal and Conscience were too great for his strength and he fell dead before my Eyes. His Words sunk deep into my Heart, and no Temptation, no Byass or Prejudice could ever obliterate them. And you Mr. Pym are one Witness for me, that I never even excused the Nations real Grievances, while I sat in Parliament with you. And after the Restoration, when the Nation rushed into Madness with Loyalty, I was obliged to make a stand to Preserve even the Appearance of the Constitution: And in the Reign of my infamous and detestible tho royal son in Law James 2d. I chose to go into Banishment, rather than renounce the Liberties of the Nation.
       You may easily believe therefore that the Conduct of the Americans, is quite agreable to me. My Resentment and Indignation is unutterable, when I see those worthy People chain’d and fettered by a few aban­doned Villains in the Interest of France, Rome and Hell and even in the Reign of a wise, and good King.
       Mr. Smith and Dr. Tufts came in from Boston. Nothing remarkable. Dr. Savil spent the Evening here. Chat about the Memorial and the Hearing.
       A Dissertation Upon Seekers—of Elections, of Commissions from the Governour, of Commissions from the Crown.
       Of Elections when they give your £100 l.M. towards building a new Meeting House, and an 100 Old Ten. towards repairing one, or 50 dollars, towards repairing High Ways, or Ten Dollars to the Treasury, towards the support of the poor of the Town—or when they are very liberal of their drams of Brandy, and lumps of Sugar, and of their Punch, &c. on May meeting days. These are commonly Persons, who have some further Views and Designs. These Largesses aim at something further than your Votes. These Persons aim at being Justices, Sheriffs, Judges, Colonells, and when they get to Court, they will be hired and sell their Votes, as you sold yours to them. But there is another Sort of seekers worse than the other two,—such as seek to be Governors, Lt. Governors, secretaries, Custom-House-Officers of all Sorts, Stamp officers of all sorts, in fine such as seek Appointments from the Crown. These Seekers are actuated by a more ravenous sort of Ambition and Avarice and they merit a more aggravated Condemnation. These ought to be avoided and dreaded as the Plague, as the destroying Angells. And the evil Spirits are as good Objects of your Trust as they. Let no such Man ever have the Vote of a Free holder or a Representative. Let no such Man be trusted.
      